DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/15/19. It is noted, however, that applicant has not filed a certified copy of the CN201910299116.2 application as required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities:  The phrase “may conduct” in line 1 should be replaced with “conducts” and the phrase “may generate” in line 2 should be replaced with “generates”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The phrase “conductively contact” in line 2 should be replaced with “conductive contact”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 recites the limitation "the remaining part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 17 disclose the phrase “when in a stationary state” wherein the placement of the statement makes it indefinite since it is unclear if the stationary state is meant to be associated with the first magnetic body or the second.   For the purposes of examination, the claim will be interpreted as the second magnetic body comprising two permanent magnets oppositely disposed at two sides below the first magnetic body, when the first magnetic body is in a stationary state.
Claims 6 and 17 recite the limitation "the connection points" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “substantially elongated shape” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites the limitation "the control chip" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially consistent” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by How to make Electromagnetic Pendulum Swing (https://www.youtube. com /watch?v=9ZwOvOVlljg).  How to make Electromagnetic Pendulum Swing discloses a toy pendulum unit having a frame (video 1:34), a first magnetic body (video 1:43) in the form of a copper coil that is connected to the frame by two wire strings that conduct electricity (video 1:48-2:10) so as to generate magnetism in the first magnetic body when energized by a power supply module and a pair of permanent magnets oppositely disposed with North and South poles facing the first magnetic body at front and rear sides of the first magnetic body when in a stationary state (video 2:18-2:30).  The pendulum unit is configured such that when the first magnetic body is energized it swings periodically in the air under magnetic action created between it and the second magnetic body (video 2:52-3:04).  A wire connector extends upwardly from the coil and is conductively connected thereto (video 0:44) for connecting with the wire strings (video 1:50-2:03) such that the coil forms a lower side and the wire connector forms an upper side of the first magnetic body.  The frame includes a pedestal portion on which the second magnetic body is disposed, a beam disposed above the pedestal to which the first magnetic body is connected via the string and support pillars that connect the pedestal to the beam (video 1:07-1:34).  The pair of permanent magnets are arranged .
Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN202473043U.  The reference discloses a pendulum unit (Fig. 2) with a frame (2, 11), a first magnetic body (5) in the form of a coil connected to the frame by electricity conducting strings (7) so as to be hung in the air and a second magnetic body (6) disposed below the first magnetic body such that when the first magnetic body is energized to create magnetism it will swing periodically in the air by means of a magnetic action between it and the second magnetic body (page 2, embodiment 1).  A conductive connector is provided in the frame in the form of wiring connected to a power module (1) which is further connected to a line realignment device in the form of a switch (10) such that the string is connected to the line realignment device and electrically connected to the conductive connector by the line realignment device when the switch is closed (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to make Electromagnetic Pendulum Swing as applied above and further in view of Birnkrant (3707290).  How to make Electromagnetic Pendulum Swing discloses the basic inventive concept with the exception of the first magnetic body being received within a spherical housing having a channel and hole.  Birnkrant discloses a magnetic pendulum unit having a first magnetic body (20) suspended in the air by a string (21) and configured with a housing (22a) having a hole (27) formed therein that opens into a central channel with a smaller diameter conical upper side and a larger diameter lower side for retaining the magnet and string in combined relation (Figs. 2 & 7).  Since both references relate to magnetic pendulums, it would have been obvious to configure the first magnetic body to be positioned within a housing as taught by Birnkrant for the predictable result of providing a more ornamental and decorative appearance that can provide enhanced visual appeal.  In regard to the housing being spherical, the examiner notes that mere changes in shape have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to make Electromagnetic Pendulum Swing as applied for claim 5 above.  The reference discloses the basic inventive concept with the exception of the permanent magnets having an elongated shape with a length that is parallel to a direction of the line that connects the connection points of the two strings.  It would have been obvious to one of ordinary skill in the art to shape the magnets with an elongated shape such that a length of the magnets would be parallel to the line between connection points of the strings since such a modification would have involved a mere change in shape and changes in shape have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN202473043U as applied for claim 2 above and further in view of Wang (2017/0282089).  CN202473043U discloses the basic inventive concept with the exception of the power supply module including solar, wind or grid energy.  Wang discloses a toy unit that can be powered by solar energy or grid power modules (paragraph 110).  Since both references disclose supply power to toy devices, it would have been obvious to substitute alternative power modules related to solar energy or grid power as taught by Wang to achieve the predictable result of providing power.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN202473043U and Wang as applied for claim 10 above and further in view of CN204637543U.  CN202473043U and Wang disclose the basic inventive concept with the exception of a control circuit with a converter, control module and storage module.  CN204637543U discloses a magnetic pendulum unit configured with a control circuit (Fig. 4) having a converter module (33) electrically connected to an energized magnetic body (331), a control module (31) communicatively connected to the converter module and a storage module (34) communicatively connected with the control module such that the control module loads control logic form the storage module and controls the converter based on the control logic to change the current magnitude of the energized magnetic body (detailed description pages 3-4).  It would have been obvious to one of ordinary skill in the art to modify CN202473043U and Wang with the control circuitry taught by CN204637543U for the predictable result of enabling more dynamic and interesting movement of the pendulum.
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN202473043U and Pentland (2008/0208388).  CN202473043U discloses a pendulum unit (Fig. 2) with a frame defined by a pedestal (11), a beam (3) and support pillars (2), a first magnetic body (5) in the form of a coil connected to the beam of the frame by electricity conducting strings (7) so as to be hung in the air and a second magnetic body (6) disposed below the first magnetic body on the pedestal such that when the first magnetic body is energized to create magnetism it will swing periodically in the air by means of a magnetic action between it and the second magnetic body (page 2, embodiment 1).  CN202473043U discloses the basic inventive concept with the exception of including a plurality of first and second bodies.  Pentland discloses a wave pendulum unit configured to include a plurality of spherical pendulum units with required motion components in a one-to-one correspondence (Figs. 8, 9 and 11).  Although Pentland does not disclose a magnetic pendulum unit, it does teach providing a plurality of pendulums to create more dynamic and stunning displays as such it would have been obvious to modify CN202473043U to include a plurality of magnetic pendulum units with spherical members for the predictable result of creating a more visually interesting and dynamic display.  Furthermore, such a modification would have involved a mere duplication of parts which has been held to be obvious unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN202473043U and Pentland as applied for claim 12 above and further in view of CN204637543U.  CN202473043U and Pentland disclose the basic inventive concept with the exception of a control circuit with a converter, control module and storage module for controlling each of the units.  CN204637543U discloses a magnetic pendulum unit configured with a control circuit (Fig. 4) having a converter module (33) electrically connected to an energized magnetic body (331), a control module (31) communicatively connected to the converter module and a storage module (34) communicatively connected with the control module such that the control module loads control logic form the storage module and controls the converter based on the control logic to change the current magnitude of the energized magnetic body (detailed description pages 3-4).  It would have been obvious to one of ordinary skill in the art to modify CN202473043U and Pentland with the control circuitry taught by CN204637543U for the predictable result of enabling more dynamic and interesting movement of the pendulum.  In regard to the control circuit having a plurality of converter modules for each pendulum unit, the examiner notes that, such a modification would have involved a mere duplication of parts which has been held to be obvious unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN202473043U and Pentland as applied above for claim 12 and further in view of How to make Electromagnetic Pendulum Swing and Birnkrant.  The applied references disclose the basic inventive concept with the exception of the spherical housing including a hole and a channel for retaining an electromagnetic device and wire connector and the second magnetic body including two permanent magnets.  How to make Electromagnetic Pendulum Swing discloses a toy pendulum unit having a frame (video 1:34), a first magnetic body (video 1:43) in the form of a copper coil that is connected to the frame by two wire strings that conduct electricity (video 1:48-2:10) so as to generate magnetism in the first magnetic body when energized by a power supply module and a pair of permanent magnets oppositely disposed with North and South poles facing the first magnetic body at front and rear sides of the first magnetic body when in a stationary state (video 2:18-2:30).  The pendulum unit is configured such that when the first magnetic body is energized it swings periodically in the air under magnetic action created between it and the second magnetic body (video 2:52-3:04).  A wire connector extends upwardly from the coil and is conductively connected thereto (video 0:44) for connecting with the wire strings (video 1:50-2:03) such that the coil forms a lower side and the wire connector forms an upper side of the first magnetic body.  The pair of permanent magnets are arranged such that a line that connects the midpoints of the two magnets is perpendicular to a line formed between the connection points of the strings to the frame and the magnets each extend laterally to have a dimension that is parallel to a direction of the line that connects the string connection points (video 2:52).  It would have been obvious from the teaching of How to make Electromagnetic Pendulum Swing, to include a wire connector between the electromagnetic device and electricity conducting string and to include two magnets oriented as disclosed for the predictable results of constructing the components for easy assembly and to create desired motion characteristics, respectively.  Birnkrant discloses a magnetic pendulum unit having a first magnetic body (20) suspended in the air by a string (21) and configured with a housing (22a) having a hole (27) formed therein that opens into a central channel with a smaller diameter conical upper side and a larger diameter lower side for retaining the magnet and string in combined relation (Figs. 2 & 7).  Since both CN202473043U and Birnkrant relate to magnetic pendulums, it would have been obvious to configure the spherical members with the hole and channel as taught by Birnkrant for the predictable result of enabling positioning of the functional components within the portion of the pendulum.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN202473043U, Pentland, How to make Electromagnetic Pendulum Swing and Birnkrant as applied above for claim 15 and further in view of Wang.  The applied references disclose the basic inventive concept with the exception of the power supply module including solar, wind or grid energy.  Wang discloses a toy unit that can be powered by solar energy or grid power modules (paragraph 110).  Since the references disclose supplying power to toy devices, it would have been obvious to substitute alternative power modules related to solar energy or grid power as taught by Wang to achieve the predictable result of providing power.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a pendulum unit or wave pendulum unit as set forth in claims 1 and 12 and further wherein a conductive connector of the frame includes a through hole and an electrically conductive contact and a line realignment device with an electrically conductive reed and bolt-nut assembly wherein one end of the electrically conductive reed is relatively fixed by the bolt-nut assembly and penetrates through the through hole and the other end abuts against the electrically conductive contact so the string is in electrical contact with the reed via the bolt-nut assembly.  The prior art also failed to disclose a wave pendulum assembly as set forth in claim 12 and further wherein the frame includes a beam with the first magnetic bodies are connected via the strings and a height of the beam gradually ascends non-linearly from one side to the other while the heights of the magnetic bodies remain consistent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711